Citation Nr: 0015480	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  94-02 438	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of a fracture of the left tibia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1989 to May 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1992 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Phoenix, 
Arizona, which granted service connection for the veteran's 
post-operative residuals of a fracture of the left tibia, and 
assigned a 10 percent rating for this condition effective May 
28, 1992.

Following surgery in November 1992, the RO, in a July 1993 
rating decision, assigned the veteran's post-operative 
residuals of a fracture of the left tibia a temporary total 
(100 percent) rating under 38 C.F.R. § 4.30, effective 
November 10, 1992, to December 31, 1992, and resumed the 10 
percent rating, effective January 1, 1993.

During the course of this appeal, the veteran relocated to 
Washington, DC, and that RO now has jurisdiction over this 
claim.

This matter was previously before the Board in August 1995, 
at which time it was remanded for further development, to 
include a VA orthopedic examination.

The Board notes that in an August 1995 Report of Contact, it 
was noted that the veteran had moved and that his new address 
was in Mesa, Arizona.  In a May 1996 Report of Contact, it 
was noted that an examination request notice which the 
Phoenix RO mailed to the veteran had been returned marked 
"no such street number."  It was also noted that this had 
been the third attempt to contact the veteran about his VA 
examination and that these notices had been sent to addresses 
in Mesa and Phoenix, Arizona.  The claims examiner then 
reported that the veteran's address was either 3816 or 3916 
East Maryland in Phoenix, Arizona.  In a Report of Contact 
later that month, it was noted that the veteran's address was 
3816 East Maryland in Phoenix, Arizona.  In a July 1996 
Report of Contact, it was noted that the veteran had a new 
address in Phoenix, Arizona.  In a November 1996 Report of 
Contact, a rating specialist indicated that this case had an 
address problem and that the veteran had not yet been 
examined.  He also indicated that the veteran had been 
contacted four times and that his new address was in Tempe, 
Arizona.  In an August 1998 letter to the veteran, the RO 
listed his address as being in Washington, DC.  In a 
September 1998 Deferred Rating Decision, the RO indicated 
that that the veteran had relocated to northern Virginia.  In 
a VA Memorandum later that month, it was noted that the 
veteran continued to reside in Tempe, Arizona.  In January 
1999, a letter which the RO in Washington, DC, had mailed to 
the veteran at his address in Washington, DC, was returned as 
undeliverable because he had moved without leaving an 
address.  In a May 1999 letter, the RO requested Bank One 
Arizona to provide the veteran's mailing address.  In July 
1999, the June 1999 supplemental statement of the case, which 
the RO had mailed to the veteran at his Washington, DC, 
address, was returned as undeliverable because he had moved 
without leaving an address.  In an October 1999 VA 
Memorandum, the RO advised the veteran's representative that 
it had been unable to locate the veteran.  It then requested 
the veteran's representative to provide the veteran's current 
mailing address.

The Board observes that, to date, the veteran's new address 
has not been associated with the claims folder.  As such, it 
appears that the veteran has changed addresses frequently 
since August 1995 and that he no longer lives at his last 
known address. It also appears that, despite the RO's best 
efforts, VA does not know his current address.  Accordingly, 
the Board finds that the RO has made a reasonable effort to 
comply with the directives of the August 1995 remand and that 
its failure to comply is due to the veteran's failure to keep 
VA informed of his current address.  Accordingly, a new 
remand is not required in order to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The post-operative residuals of a fracture of the left tibia 
are productive of no more than mild impairment.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post-operative residuals of a fracture of the left tibia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.44, 4.45, 4.71a, 
Diagnostic Code 5262 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations.  Disability evaluations are determined 
by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that a claim placed in appellate status by disagreement with 
the initial rating award and not yet ultimately resolved is 
an original claim, as opposed to a new claim for increase.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id.

Pursuant to the Board's August 1995 remand, the veteran was 
scheduled for VA orthopedic examinations at the Phoenix VA 
Medical Center (MC) in October 1995, December 1995 and May 
1996.  He was also scheduled for a VA orthopedic examination 
at the VAMC in Washington, DC, in December 1998.  The record 
shows that he failed to report for these VA examinations.

The Board notes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without good 
cause, fails to report for such examination, if the 
examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, where good cause is shown, an 
examination may be rescheduled.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655 (1999).

In this case, as reported earlier, it appears that the 
veteran has changed addresses frequently since August 1995 
and that he no longer lives at his last known address.  As 
such, he may not have received notice to report for the VA 
examinations which were scheduled at the Phoenix and 
Washington, DC, VAMCs.  These VA examinations were 
specifically scheduled to assist him in the development and 
adjudication of the claim now on appeal.  However, as 
reported earlier, the Board observes that the veteran never 
informed VA of his new addresses, including the most recent 
one, and that, in the normal course of events, it is the 
claimant's burden to keep VA apprised of his whereabouts.  
"If he does not do so, there is no duty on the part of the VA 
to turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  The duty of VA to assist is not 
always a one-way street; the appellant has an obligation to 
assist in the adjudication of his claim.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

Based on the foregoing, and because the Board is reviewing 
the issue on appeal as an original claim, as is mandated by 
the Court's holding in Fenderson, adjudication of the 
veteran's claim will be based on the evidence currently of 
record.

The veteran's post-operative residuals of a fracture of the 
left tibia are rated under Diagnostic Code 5262.  This code 
provides a 10 percent rating for an impairment of the tibia 
and fibula manifested by malunion, with slight knee or ankle 
disability, and a 20 percent rating for an impairment of the 
tibia and fibula, manifested by malunion, with moderate knee 
or ankle disability.  Malunion of the tibia and fibula with 
marked knee or ankle disability warrants a 30 percent 
evaluation.  A 40 percent evaluation is warranted for 
nonunion of the tibia and fibula when there is loose motion 
requiring a brace.  38 C.F.R. § 4.71a. (1999).

The osseous abnormalities incident to trauma or disease, such 
as malunion with deformity throwing abnormal stress upon and 
causing malalignment of joint surfaces, should be depicted 
from study and observation of all available data, beginning 
with inception of injury or disease, its nature, degree of 
prostration, treatment and duration of convalescence, and 
progress of recovery with development of permanent residuals.  
38 C.F.R. § 4.44 (1999).

The Court has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Factual Background.  An August 1992 VA X-ray examination 
report shows that a side plate was installed in the veteran's 
left tibia to affix a fracture.  This side plate was secured 
by numerous screws.  There was no essential interval change 
in the alignment of the osseous structures or in the 
positioning of the orthopedic appliance.

On VA medical examination in September 1992, the veteran wore 
a brace on his left knee.  There was an extensive surgical 
scar on his left knee which had a small raised disfiguration 
and a bony prominence.  The scar site was painful and tender.  
The veteran's gait was normal and he was able to walk on his 
toes and heels.  He was also able to squat normally but it 
was productive of pain.  His left knee extended fully but 
flexion was mildly limited to 130 degrees.  No other 
abnormalities were found.  The diagnoses were status post 
operative fracture of the left lower leg in September 1991 
and residual moderate disfiguring surgical scar with pain and 
tenderness over the scar site.

VA outpatient treatment records show that an X-ray 
examination of the veteran's left tibia was conducted in 
November 1992.  It revealed that the plate and metal screws 
which were transfixed to his proximal tibia had been removed.  
It was noted that his left tibia had a good alignment and 
position.  In March 1993, the veteran was seen with 
complaints of pain in his left shin area.  Examination of the 
site around the surgical scar of his left knee did not reveal 
any redness or swelling.  A June 1993 record shows that his 
fractured left tibia had healed.  Later that month, an X-ray 
examination of his left tibia revealed that the fracture had 
been fused by solid union.  It was noted that no 
osteomyelitis had been detected.

On VA medical examination in August 1993, the veteran's gait 
was normal and he did not require an assistive device.  He 
was able to move about the examination room normally.  He was 
able to mount and dismount the examination table normally.  
He was also able to hop on his left foot, heel and toe walk, 
squat and rise normally.  He had a well healed vertical scar.  
Pressure against his left tibia was productive of discomfort 
at the middle portion of the scar.  The impression was 
residual pain status post open reduction internal fixation 
and plate removal following left tibia fracture.

VA hospital records reflect that the veteran was admitted for 
6 days in December 1993 for psychiatric treatment.  During 
the course of his hospitalization, he had a physical 
examination which revealed normal findings.  When he was 
released from the hospital, it was noted that he was 
employable.

Medical records from the Department of the Navy, Physical 
Evaluation Board, in Arlington, Virginia, show that the 
veteran was afforded a medical examination in April 1994.  At 
that time, his range of left knee motion was -5 to 135.  The 
surgical scar on his left tibia was well healed and without 
infection.  The skin over his left tibia was not painful.  
Motor examination of his anterior tibialis was 5/5 and 
sensation throughout his left foot was normal.  It was noted 
that an X-ray examination of his left tibia had revealed a 
well healed fracture and old periosteal changes which were 
compatible with plate fixation.  There was no evidence of 
active osteomyelitis.  The veteran was then found fit for 
duty.  It was noted that his basketball activities indicated 
that he was capable of performing full time duty except, 
perhaps, for the running portion of the physical fitness 
test.

Additional VA outpatient treatment records, dated from June 
to September 1996, are negative for any reports or clinical 
findings which pertain to the severity of the veteran's post-
operative residuals of a fracture of the left tibia.

Analysis.  As a preliminary matter, the Board finds that the 
veteran's claim for an increased evaluation is well grounded 
under 38 U.S.C.A. § 5107(a), as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his post-operative residuals of a fracture of the 
left tibia (within the competence of a lay party to report) 
is sufficient to well ground his claim.  Thus, the Board 
finds that the facts relevant to the issue on appeal have 
been properly developed and that the VA duty to assist the 
veteran has been satisfied.

The Board finds that an evaluation in excess of 10 percent is 
not warranted for the veteran's post-operative residuals of a 
fracture of the left tibia.  An increased rating requires the 
evidence show that he has had an impairment of the left tibia 
and fibula, manifested by malunion, with a moderate left knee 
disability.  In this case, the evidence does not show that 
the severity of his post-operative residuals of a fracture of 
the left tibia has been moderate in nature.  In particular, 
while the August 1992 VA X-ray examination report shows that 
a side plate was installed in his left tibia, it also shows 
that there was no essential interval change in the alignment 
of the osseous structures.  In addition, although the VA 
examination reports show that he had a scar and some pain 
around his left tibia, they also show that his loss of left 
knee motion was slight and that he was able to hop on his 
left foot, heel and toe walk, squat and rise.  Moreover, the 
VA outpatient treatment records show that the side plate was 
removed and that his left tibia had a good alignment and 
position in November 1992.  They also show that his fracture 
had healed by June 1993.  Likewise, the records from the 
Physical Evaluation Board show that in April 1994 he was able 
to play basketball and that his left tibia was well healed 
and without any infection.  It was also noted that a motor 
examination of his anterior tibialis was 5/5 and that the 
sensation throughout his left foot was normal.  Thus, the 
evidence reflects that the severity of the veteran's post-
operative residuals of a fracture of the left tibia has been 
no more than mild in nature.  As such, the evidence does not 
show that the severity of this disability has been moderate 
in nature.  Consequently, the Board finds that an evaluation 
in excess of 10 percent is not warranted for the veteran's 
post-operative residuals of a fracture of the left tibia.

The Board has considered application of the criteria under 
38 C.F.R. §§ 4.40, 4.44 and 4.45 with regard to the veteran's 
post-operative residuals of a fracture of the left tibia.  It 
is noted that there is no clinical evidence which would 
permit assignment of higher a evaluation under these 
criteria.

In a June 1999 rating decision the RO held that this case 
does not present such an exceptional or unusual disability 
picture as to warrant an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999).  The Board 
concurs with the RO as to this matter.  The evidence does not 
show that the veteran has been hospitalized frequently for 
his post-operative residuals of a fracture of the left tibia 
or that his post-operative residuals have interfered with his 
employment.  Therefore, the Board finds that the evidence 
reflects that the overall disability picture does not rise to 
a level which would warrant an evaluation in excess of 10 
percent for his post-operative residuals of a fracture of the 
left tibia.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 3.321(b)(1) (1999).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but no 
section provides 
a basis on which to a assign higher disability evaluation the 
one set forth above.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of a fracture of the left tibia is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

